 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   SERA GARCIA, individually, and on                    Case No.: 18cv0173-GPC(BLM)
     behalf of all others similarly situated,
12
                                         Plaintiff,       ORDER
13
     v.
14
     HOST INTERNATIONAL, INC., a
15
     Delaware corporation; HMS HOST USA
16   INC., a Delaware Corporation; and DOES
     1 through 20, inclusive,
17
                                       Defendant.
18
19
            On March 26, 2018, the Court granted the parties’ joint motion to stay the case
20
     pending a global settlement involving four other related actions. (Dkt. No. 13.) On
21
     February 8, 2019, the parties filed a joint status report pursuant to the Court’s order.
22
     (Dkt. No. 17.) The parties indicated that preliminary approval of claims covering the
23
     settlement in the related actions was approved in Joshue Garcia, et al. v. HMS Host USA,
24
     Inc., Case No. 17cv3069-RS in the Northern District of California on January 29, 2019
25
     and the parties anticipate the Final Approval Hearing will be held in June 2019.
26
     ////
27
     ////
28

                                                      1
                                                                                  18cv0173-GPC(BLM)
 1   Accordingly, the Court directs that the parties file another status report of the settlement
 2   or a joint motion to dismiss the case on or before September 1, 2019.
 3         IT IS SO ORDERED.
 4   Dated: February 14, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                  18cv0173-GPC(BLM)
